 




EXHIBIT 10.2




Operations Committee Charter

August 11, 2016




Membership




The Operations Committee shall consist of at least one director at any time that
the board of directors determines the Committee is needed to assist the Company
with certain of its operations where such operational depth is not yet
developed. Each of the members must be determined by the board of directors to
be (i) independent in accordance with applicable NYSE AMEX listing standards and
the rules of the Securities and Exchange Commission and (ii) possess the
applicable expertise to assist the Company with its current operational needs.
The term of a director’s membership on the Operations Committee shall be
determined by the board of directors at the time of a director’s initial
appointment, except that such membership may be extended or terminated by the
board of directors at any time.




Purpose




The Company is a development stage company that has yet to fully develop it
management depth; therefore, the Company has established this Operations
Committee in order to utilize the talent of its members of the board of
directors on a temporary basis for various short term Company projects. The
Operations Committee shall be an “as needed” committee. The Operations Committee
shall assist the board of directors and the Company’s management by providing
general assistance relating to the applicable needs of the Company during the
time the board of directors activates the committee. The Operations Committee
may be activated and deactivated at any time by the board of directors.




Duties and Responsibilities




The Operations Committee member(s) shall work directly with the Chief Executive
Officer and shall have the responsibility to:




1.

Review and discuss certain corporate goals and objectives of the Company where
the Company has yet to develop adequate personnel depth.

2.

Evaluate and set a plan of action to accomplish such corporate goals and
objectives and utilize their respective talents to assist the Company in meeting
such corporate goals and objectives by active participation in the plan of
action.

3.

Present to the board of directors for its approval a Statement of Operations
Committee Work, which shall contain a plan of action, and which shall be
approved by a majority of the board of directors and a majority of the
independent directors.







--------------------------------------------------------------------------------

 




Meetings




The Operations Committee shall meet at such times as it deems necessary to
fulfill its responsibilities. The Operations Committee shall make regular
reports to the board of directors while it is activated.




Compensation of Committee Members




The Operations Committee members shall be entitled to compensation for their
work on the Operations Committee which shall be in addition to the compensation
received for serving as a member of the board of directors, as shall be set
forth on the Statement of Operations Committee Work. No Committee member shall
receive as compensation from the Company for service on this Committee any
amount in excess of $120,000 during any period of 12 consecutive months.










As amended by the Board of Directors on August 11, 2016





